Opinion by
Keefe, J.
At the trial a stipulation was entered into between counsel that “at the time of importation and when weighed, the cattle carried at least five pounds of water in the hair and on its hide each, making a total for the 9/5 head of cattle of 4,875 pounds, and that also the cattle carried with them on to the scale a total of 384 pounds of mud on all of the 975 head, making a total of 5,259 pounds of water and mud.’-’ The Government moved'to dismiss the protest on the ground that the importer had failed to comply with the Customs Regulations of 1937, but this motion was denied. The invoice and entry papers disclosed that the cattle were duly weighed by the customs weighers at the time of importation, and there is nothing to indicate that the weight thereof was less than so reported, nor was any application for an allowance for excessive moisture or other impurities filed with the collector as required under Article 811, Customs *263Regulations of 1937, which was issued in conformity with section 507. Inasmuch as these regulations were not complied with, the claim for allowance as a nonimportation was held to be without merit. American Bitumuls Co. v. United States (10 Cust. Ct. 106, C. D. 732) cited.